Luke, J.
The Sea Island Cotton Gin Co. sued Eowler on two promissory notes for $120 each, given for the balance due on the purchase-price of a cotton gin. The defendant pleaded total failure of consideration, and sought the return of the cash payment made on said gin. The jury returned a verdict in favor of the defendant. Upon the authority of Hardee v. Carter, 94 Ga. 482 (19 S. E. 715), and Stimpson Specialty Co. v. Parker, 10 Ga. App. 295 (73 S. E. 412), the court erred in overruling the motion for a new trial.

Judgment reversed.


Broyles, O. J., and Bloodworth, J., concur.